Citation Nr: 1737496	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-38 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

2.  Entitlement to service connection for blackouts (also claimed as a seizure disorder) due to head trauma with loss of consciousness.  

3.  Entitlement to service connection for a left leg disorder, to include as secondary to a service-connected lumbar spine disability.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and A.G.



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1969 to September 1971, to include service in the Republic of Vietnam from June 1970 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2016.

At the Board hearing, the Veteran testified that his original claim for a bilateral leg condition as secondary to his service-connected lumbar spine disability was actually made in error; his claim is solely for a left leg condition as secondary to his lumbar spine disability.  Thus, the Board has recharacterized this issue on appeal to comport with the Veteran's testimony.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contended that since he suffered head trauma during service, he has had blackouts or possible seizures three to four times per year.  The Veteran's service treatment records showed that the Veteran did suffer head trauma followed by a two-month hospitalization after an accident in September 1970 where his armored personnel carrier was hit with a land mine.  The treatment records showed the Veteran had multiple abrasions and lacerations of the scalp and face.  

The claims file also contained February 2011 statements by the Veteran's wife and co-worker in which they both stated they had witnessed the Veteran have a blackout or seizure, beginning in the 1970's.  Further, private treatment records from Dr. B.L. showed the Veteran complained of possible syncope episodes from 2001 to 2006.  

The Veteran underwent a VA epilepsy examination in August 2011.  The VA examiner opined that the Veteran's claimed blackouts/seizures were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support, the examiner stated there was no evidence of seizures, to include a negative EEG, skull x-ray, and a negative MRI of the brain.  The Veteran also underwent a traumatic brain injury (TBI) examination in September 2011; that VA examiner concluded the Veteran had no indication that he had a clinically significant brain injury.  

Although the September 2011 VA examiner indicated the Veteran did not have a "clinically significant" brain injury and the August 2011 VA examiner concluded the Veteran did not have a seizure disorder, the September 2011examiner did not adequately address whether the Veteran's complaints of "blackouts" or syncope episodes represent any current disability other than a seizure disorder and, if so, if such disorder is related to the Veteran's head injury in service, or any other aspect of service.  Therefore, the Board finds that a remand is necessary in order to obtain a new VA opinion addressing the etiology of these episodes and whether they are related to the Veteran's head trauma in service.  

As for the Veteran's bilateral hearing loss claim, at the October 2016 Board hearing, he testified that his hearing had worsened since his last VA audiological examination in February 2011.  Thus, the Board finds that the bilateral hearing loss claim must be remanded at this time in order to afford the Veteran another VA examination of his bilateral hearing loss so that the current severity of that disability may be adequately addressed.  

Lastly, as for the Veteran's left leg claim, the RO denied this claim as no bilateral leg condition was specifically diagnosed in his February 2011 VA back examination.  However, at the February 2011 VA back examination, the Veteran reported pain in both legs, along with occasional tingling with prolonged ambulation.  The VA examiner did not address what the etiology of this pain and tingling in the Veteran's left leg was, nor did he address whether it was related to the Veteran's service-connected lumbar spine disability.  Thus, another VA examination and adequate medical opinion regarding the Veteran's left leg disorder is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records and associate those records with the claims file.

2.  Obtain an opinion from a qualified physician regarding the Veteran's complaints of blackout and syncope episodes.  If the physician determines that an examination is necessary to provide the opinion, schedule the Veteran for a VA examination.

The examiner should diagnose any current disability represented by blackout and syncope episodes.  If a current disability is diagnosed, the examiner should opine whether the disability manifested by blackouts and episodes of syncope is at least as likely as not (50 percent or greater probability) related to the Veteran's military service, to include the accident and head trauma that occurred in September 1970.  

The examiner should specifically address the lay statements in the claims file that state the Veteran has had three to four blackouts per year since his separation from service, and the private treatment records from Dr. B.L. which show possible episodes of syncope.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  

4.  Schedule the Veteran for a VA examination to determine whether any left leg disorder is the result of his military service or his service-connected lumbar spine disability.  

The examiner should identify any left leg disorders found, specifically addressing whether the pain in both legs, along with occasional tingling with prolonged ambulation reported by the Veteran at the February 2011 VA back examination are manifestations of a leg disability.  Then, the examiner should opine whether any left leg disability found at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

If the examiner determines that any left leg disability is not directly related to the Veteran's military service, the examiner should opine whether the Veteran's left leg disability is at least as likely (a) caused by; or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by his service-connected lumbar spine disability. 

If aggravation of the Veteran's left leg disorder by his service-connected lumbar spine disability is found, the examiner must attempt to establish a baseline level of severity of his left leg disorder prior to aggravation by the service-connected lumbar spine disability.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

5.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



